I think the offer of proof contained in Mr. Elvidge's statement was of evidence competent and material to the main issue of fact in controversy, namely, whether Mrs. Meacham bought gas for the trip. To my mind, it is wholly immaterial whether she authorized or knew of Mr. Butts' proposition to Mr. Elvidge. Mr. Butts afterwards became one of her attorneys of record, and at the time of the conversation he was engaged by her acknowledged attorney, Mr. Sullivan, in the preparation of her case. In law, Mr. Butts was her agent, and she was chargeable with his acts and conduct affecting the integrity of her cause.
Believing the court erred in rejecting the offer of proof, I dissent.
MAIN, J., concurs with BLAKE, J. *Page 536